REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 32, 34, are allowed.
The following is an examiner’s statement of reasons for allowance:
Several of the features of independent claims 1, 2, 22, 23, 24, 27, were known in the art as evidenced by KITAMURA et al (U.S. PG Pub. No. 2014/0037194), which discloses a 3D dataset acquisition unit, configured to obtain from an imaging apparatus at a first position and orientation, a first 3D dataset of a first space at a first time, the first 3D dataset being a first point cloud in three dimensions, each point in the first point cloud representing a reading within the first space by the imaging apparatus; and obtain from an imaging apparatus at a second position and orientation, a second 3D dataset of a second space at a second time, the second space and the first space overlapping, the second 3D dataset being a second point cloud in three dimensions, each point in the second point cloud representing a reading within the second space by the imaging apparatus at: ¶ [0064] and FIG. 1; ¶ [0085] and FIGS. 3A, 3B.
KITAMURA discloses a storage unit configured to store the first 3D dataset and the second 3D dataset as respective clouds of points in a common coordinate system at ¶¶ [0037], [0108].
KITAMURA discloses a rotational alignment processor configured to transform the stored first point cloud into a first set of vectors, and transform the stored second point cloud into a second set of vectors, wherein each member of the first set of vectors and each member of the second set of vectors represents the respective point and neighbouring points at ¶¶ [0067]-[0070]; to wit: “The local area obtaining unit 201a obtains a square area (grid-like area) of approximately 3 to 7 pixels on a side, which has a target point at the center, as a local area, 
KITAMURA discloses finding at which angle of rotation (“Rc”) of the second set of vectors relative to the first set in one or more of three axes of rotation, defined in the common coordinate system, the greatest degree of matching between the angular distribution of the first set of vectors and the angular distribution of the second set of vectors is obtained, the degree of matching being measured to compare the angular distributions of the first and second sets of vectors and rotating the second point cloud by the found angle of rotation about the respective one or more axes of rotation in the common coordinate system and output the rotated second point cloud in the common coordinate system at ¶¶ [0107]-[0108] and FIG. 1; see, also, ¶¶ [0139], [0144]-[0147] and FIGS. 13A-13D, 14.
KITAMURA further discloses a translational alignment processor configured to, for a plane in the common coordinates system, record the position, relative to an arbitrary origin, of a projection onto the plane of each point among the first point cloud, and store the recorded positions as a first 2- dimensional array, and/or store one or more properties or readings of each point at the respective recorded position as the first 2-dimensional array; and, recording the position, relative to an arbitrary origin, of a projection onto the plane of each point among the rotated second point cloud, and store the recorded positions as a second 2-dimensional array, and/or store one or more properties or readings of each point at the respective recorded position as the second 2-dimensional array at ¶¶ [0139], [0144]-[0147] and FIGS. 13A-13D, 14.
KITAMURA discloses finding a translation (“Tc”) in the plane, of the second 2-dimensional array relative to the first 2-dimensional array at which a greatest degree of 
BRADFORD et al (U.S. PG Pub. No. 2013/0081805) discloses record the position, relative to an arbitrary origin, of a projection onto the line of each point among the first point cloud and store the recorded positions as a first 1 dimensional array, and/or store one or more properties or readings of each point at the respective recorded position as the first 1-dimensional array at ¶¶ [0067]-[0068]. But, BRADFORD does not disclose  finding a translation (“Tc”) along the line of the second I-dimensional array relative to the first I-dimensional array at which a greatest degree of matching between the first Idimensional array and the second I-dimensional array is computed, and record the translation at which the greatest degree of matching is computed; and find a translation, in the plane, of the second 2-dimensional array relative to the first 2-dimensional array at which a greatest degree of matching between the first 2- dimensional array and the second 2-dimentional array is computed, and record said translation.
Other prior art considered and hereby made of record includes:
IWAI (U.S. PG Pub. No. 2020/0183009);
KAGANOVICH (U.S. PG Pub. No. 2014/0118716);
MINEAR et al (U.S. PG Pub. No. 2009/0232388);
SALA et al (U.S. PG Pub. No. 2016/0379083).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID F DUNPHY/Primary Examiner, Art Unit 2668